Aulisi, J.
In this article 78 proceeding, the petitioner, a supervising pharmacist of a pharmacy owned by nonpharmaeists, seeks review of a determination of the State Board of Pharmacy that he was guilty of certain violations of article 137 of the Education Law (Pharmacy) and imposing a penalty of $100. Even without knowledge a supervising pharmacist fails in his responsibility by not properly performing the duties of his position as we held in Matter of Bernstein v. Allen (26 A D 2d 727) and Matter of Cassell v. Allen (27 A D 2d 597) which mandates confirmation. We find no reason to disturb the finding of the respondent. Determination confirmed, without costs. Gibson, P. J., Herlihy, Staley, Jr., and Brink, JJ., concur with Aulisi, J.